Title: Reynolds Chapman to James Madison, 21 January 1828
From: Chapman, Reynolds
To: Madison, James


                        
                            
                                Dear sir
                            
                            
                                
                                    
                                
                                Jany 21 1828
                            
                        
                        I am very sorry that it will not be in my power to leave home tomorrow; but as it is desirable for obvious reasons, that
                            the execution of the deed should not be unnecessarily delayed, I will, if you wish it, get the gentlemen spoken of as
                            witnesses, to go out; or if you think my presence [will be at all necessary, I will go over, with them when]
                        
                            
                                
                            
                        
                    